Title: To Thomas Jefferson from Benjamin Waterhouse, 28 August 1801
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Sir
Boston August 28th. 1801
I have this moment taken your letter of the 14th. inst. from the Post-office, and have step’d into the first house to write a line, and pray you to excuse me untill I return home before I can answer it properly.
I congratulate you, Sir, in having produced the true disease, of which I have little or indeed no doubt. I hope Dr. Wardlow will inoculate from the part affected as soon as he finds a drop of clear, pellucid fluid, that is to say on the 8th. day, or even the seventh and where the inoculated part is affected at no greater distance from the incision than this . or if a simple scratch or puncture be made, as in case of using the recent fluid when it is of no greater size than this , or even less. I believe there is an art in inserting the matter which Dr. Gantt had not acquired, & which Dr. Wardlow has. I hope he will inoculate from patient to patient, and never trust to the thread when he has a recent pustule to take it from. Excuse this hasty scrawl, and accept of my profound respects.
B. Waterhouse
